
	
		I
		112th CONGRESS
		1st Session
		H. R. 185
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Wilson of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  reduce individual income tax rates.
	
	
		1.Short titleThis Act may be cited as the
			 Permanent Tax Relief Act of
			 2011.
		2.2003 tax
			 reductions made permanentSection 303 of the Jobs and Growth Tax
			 Relief Reconciliation Act of 2003 is hereby repealed.
		3.Five-percent
			 reduction in individual income tax rates
			(a)In
			 generalSection 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(j)Rate reductions
				after 2010
						(1)In
				generalIn the case of
				taxable years beginning in a calendar year after 2010, the reduced percentage
				specified in the following table shall be substituted for the otherwise
				applicable tax rate in the tables under subsections (a), (b), (c), (d), and
				(e).
							
								
									
										Otherwise applicable tax
						rateReduced percentage
										
										109.5
										
										1514.25
										
										2523.75
										
										2826.6
										
										3331.35
										
										3533.25
										
									
								
							
						(2)Adjustment of
				tablesThe Secretary shall adjust the tables prescribed under
				subsection (f) to carry out this subsection.
						.
			(b)Effective
			 dateThe amendment made by
			 this subsection shall apply to taxable years beginning after December 31,
			 2010.
			(c)Repeal of EGTRRA
			 sunset of rate reductionsTitle IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 shall not apply to the amendments made by
			 section 101 of such Act.
			
